  Case 16-28890         Doc 52     Filed 10/29/18 Entered 10/29/18 08:34:42              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-28890
         ARETHA JONES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/09/2016.

         2) The plan was confirmed on 12/05/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 09/17/2018.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-28890      Doc 52      Filed 10/29/18 Entered 10/29/18 08:34:42                     Desc Main
                                   Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $3,635.10
       Less amount refunded to debtor                         $173.10

NET RECEIPTS:                                                                                  $3,462.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,304.75
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $157.25
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $3,462.00

Attorney fees paid and disclosed by debtor:                $29.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
ARMOR SYSTEMS CO              Unsecured         134.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA          Unsecured            NA         408.49          408.49           0.00       0.00
CREDIT ONE BANK               Unsecured           0.00           NA              NA            0.00       0.00
CREDITORS COLLECTION BUREAU   Unsecured           0.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE        Unsecured           0.00           NA              NA            0.00       0.00
GINNYS                        Unsecured          44.00           NA              NA            0.00       0.00
GOTTLIEB MEMORIAL HOSPITAL    Unsecured      1,328.00          31.15           31.15           0.00       0.00
KEYNOTE CONSULTING            Unsecured         404.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU       Unsecured          94.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT          Unsecured         219.00        217.79          217.79           0.00       0.00
ROBERT J ADAMS & ASSOC        Priority       3,601.00            NA              NA            0.00       0.00
SANTANDER CONSUMER USA        Unsecured         648.00        115.33          115.33           0.00       0.00
SANTANDER CONSUMER USA        Secured        5,000.00       6,350.00        6,350.00           0.00       0.00
THE BANK OF NEW YORK MELLON   Secured      197,988.00    185,268.66             0.00           0.00       0.00
THE BANK OF NEW YORK MELLON   Unsecured      5,988.00            NA              NA            0.00       0.00
THE BANK OF NEW YORK MELLON   Secured        8,000.00     15,416.59             0.00           0.00       0.00
US DEPT OF ED NELNET          Unsecured     26,382.00     49,253.23        49,253.23           0.00       0.00
WESTLAKE HOSPITAL             Unsecured         196.50           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-28890         Doc 52      Filed 10/29/18 Entered 10/29/18 08:34:42                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                            $6,350.00                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                           $6,350.00                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $50,025.99                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $3,462.00
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $3,462.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/29/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
